 MC CORD CORPORATION23McCord CorporationandInternationalSociety ofSkilled Trades, Petitioner. Case 7-RC-8121January 5, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Marvin J. Schmitt, HearingOfficer. Following the hearing, this case was trans-ferred to the National Labor Relations Board inWashington, D.C., pursuant to Section 102.67 oftheNational Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended. Thereafter, only the Intervenor, Inter-national Union, Allied Industrial Workers of Amer-ica,AFL-CIO, and its Local Union No. 616, fileda brief, which has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks severance of a toolroom unitallegedly composed of skilled employees and wouldinclude several maintenance employees who sharecommon supervision with toolroom employees.The toolroom employees comprise department 31,which is a renumbering of department 52, as setforth in the most recent contract between the Em-ployer and the Intervenor.The Intervenor opposes severance of the tool-room employees and takes the position that the unitsought is clearly inappropriate for severance underany standard or theory established by the Board.The Intervenor points out the integration of plantoperations, and the fact that the well-establishedoverall plantwide production and maintenance unitit represents has preserved the stability of bargain-ing and labor relations at the plant for approximate-ly 30 years. The Employer takes no position.The Employer is engaged in the manufacture ofgaskets for the automotive industry at its Wyan-dotte,Michigan, plant. The toolroom employeesoperate different types of machinery, including kel-lers, shapers, milling machines, drill presses, grin-ders, jig borers, jig grinders, and turret lathes,although a principal function is also to build andmaintain the dies. The toolroom employees haveparticipated in union representation and haveserved on the bargaining committee. They havebeen included under the contracts negotiated since1937, which have produced stable labor relations.The proposed unit does not consist of a distinct andhomogenious group of skilled craftsmen and jour-neymen, and is not composed of employees con-stituting a functionally distinct department. Thereis no apprenticeship or formal training for the tool-room employees, their working area is not locatedin a separate room, and all other employees in theplant have access to the area.The employees in the proposed unit not only dowork outside their classification, butworkfrequently in areas outside of the' toolroom in theproduction area. In addition to working with, and inclose proximity to, the production employees, thetoolroom employees receive the same fringebenefits as the production employees and use thesame employee facilities.There is no substantial evidence that the bargain-ing interests of the toolroom employees have beenneglected or prejudiced by virtue of their represen-tation in the overall unit. Their negotiated wagerates are considerably higher than those of theproduction employees, reflecting recognition oftheir skills.Upon reviewing the facts of this case, we con-clude that it will not effectuate the policies of theAct to allow severance of the toolroom employeescovered by the petition from the establishedproduction and maintenance unit. The work of thetoolroom employees is an integral part of the con-tinuous flow of the Employer's various productionprocesses.In the light of the toolroom employees' closefunctional integration in the plant's operations, theircommunity of interest with the production andmaintenance employees, their long inclusion in theproduction and maintenance unit, and the absenceof any compelling countervailing considerations, weconclude that the toolroom employees may not besevered' from the overall production and main-tenance unit. Accordingly, we shall dismiss the peti-tion.ORDER'Holmberg, Inc,162 NLRB 407, and citedcases thereinCf.BuddyL Corporation167 NLRB 808It is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.169 NLRB No. 7